DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 5 April 2022.  Claims 1, 11-14, 19 and 21 have been amended.  Claims 1-21 are currently pending and have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-10 are a method, claims 11-20 are a system and claim 21 is a medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1: The claims recites measuring an amount of user of an item provision system during a first time interval, comparing the measurement result with a first threshold, determining a second time interval in which the probability of the item provision system is changed based on the amount of use of the item provision system and changing the probability  of the items provision system within a predetermine range during the second time internal after the first time interval based on a result of the comparing.  The comparing limitation as drafted is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in mind but for the recitation of generic computer components.  That is, other than reciting computer component, nothing in  claims element preclude the step from practically performed in the mind.  For example, but for the “processor ” language, the claim
encompasses a user simply comparing the measured an amount of uses of an item provision system during the first-time interval  percentage in his/her mind. The mere nominal recitation
of a generic computer component does not take the claim  limitation out of the mental processes grouping. Thus, the claim recites a mental process.
The determining, limitation as drafted is a process that, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of a generic computer component. That is other than reciting “ a processor language”, nothing in the claims precludes the determining step from practically being performed in the human mind.  For example, but for the “processor ” language, the claim encompasses a user manually calculating the amount of use in his/her mind. The mere nominal recitation of a generic computer component does not take the claim  limitation out of the mental processes grouping. Thus, the claim recites a mental process.

Step 2A- Prong 2:  The claim as a whole merely describes how to generally “apply” the concept of changing the probability of the item provision system with the predetermined range as a result of comparing the measurement data/information   in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform a comparison of the amount of use of an item provision system for changing the probability of usage range. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Further, claim 11 recites the combination of additional elements including the server comprise a processor for performing in both steps recited at a high level of generality, i.e.,, as a generic processor performing a generic computer function of processing data (the amount of uses of an item provision system), memory and a commutation unit as a prat of components.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.


Step 2B:  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims is ineligible.

Dependent claims 2-4, 6-10, 12-14 and 16-20, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  These claims do not consider patent ineligible for the same reason above.  
Dependent claims 5 and 15, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  In addition, they recited the additional elements of Gacha system.  The Gacha system is recited at a high level of generality such that it amount no more than an existing service that allow user to purchase items as well as mere instruction to apply the exception using a generic computer component.    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14,  and 17- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al (US Pub., No., 2011/02787832 A1) in view of  Chhaochharia et al. (US Pub., 2013/0151651 A1)

With respect to claim 1, 11 and 21, Low teaches a method, system and computer- readable medium, of controlling a probability-based item provision system (paragraph [0048], discloses controller maintains or tracks wager activity and/or play activity on system gaming machine [provision system] ) , the method comprising: 

a communication unit(paragraph [0047], discloses remote communication link 22  ...); 
a memory storing instructions(Fig. 20, 214 discloses memory device); and 
 at least one processor, functionally coupled with the communication unit and the memory and configured to execute the stored instructions to (Fig. 20, 212 discloses processor and paragraph [0296], at least one processor and memory, ..,gaming machine .., different games programs and instructions, executable by a gaming devices processor  ):
measure an amount of use of an item provision system during a first time interval (paragraph [0013], discloses following: (1) a total amount wagered on each gaming machine, (2) a total amount wagered by each player, (3) a number of games played on each gaming machine, wherein the games are primary or secondary games, (4) a number of games played by each player, wherein the games are primary or secondary games, (5) an amount of each wager placed on each play of each gaming machine, wherein the play is of a primary or secondary game, (6) an amount of each wager placed on each play by each player, wherein the play is of a primary or secondary game, (7) an amount of time between each play of each game on the gaming machines, wherein the play is of a primary or secondary game, (8) an amount of time between each play of each game by each player [time interval] and (9) a quality of play of each player (i.e., a player's skill level or how closely each player plays to optimal play) and  total amount wag on each gem machined and paragraph [0014], discloses tracked or acquired ranking [measuring] amount including the amount wagered on plays of each machine [amount of use of an item provision system] and paragraph [0048], discloses tracks wager activity and play activity on system gaming machine for one or more predetermined or designated time… ) ;
compare the measurement result with a first threshold (paragraph [0011], discloses controller determines a ranking for one, a plurality or all of the gaming machine based at least in part on the wager activity and/or play activity.., paragraph [0013], discloses a player ranking can be based on only one or more a designated number of the above-listed ranking comports.., and paragraph [0048], discloses tracks wager activity and paragraph [0048], disclose tracks the activity  on each gaming machine 14a, 14b ..., 14z or activity for individual  playing  user ranking components  or ranking information[comparing] …).  
Low teaches the above elements including determine a second time interval based on the amount of use of the item provision system (Fig. 17, paragraphs [0043] and [0165]  discloses (1) tracks and acquires the number of game and the total wagered monetary units as rankings components, (2) determining the ranking to the players based on the total wagered monetary units by  each player, and (3) selects one or more of the ranked player for a bonus award based on the rankings…, determining the probability or parentage for each player of being selected for the bonus award ..,   and paragraphs [0167]-[0179], discloses ranking a player of a gaming machine [item provision system] .., controller may select different number of ranked plyers or gaming machines for an award..), the rank of each player and the associated  probability  or percentage  will be adjusted in real time  based on such wager and play activity (paragraphs [0158]-0159])  and as overall ranking of player A, B, C, and E,  have changed from Day 1.  Player A and B who have not played on day , respectively rank first and fifth overall based on previously  paly (paragraphs [0195]-[0197]).  Low failed to teach the corresponding  change is made on in which the probability of the item provision system is changed and change the probability of the item provision system  within a predetermined range during the second time interval after the first-time interval based on a result of comparing.

However, Chhaochharia teaches determining the probability  in which the probability of the item provision system is changed and change the probability of the item provision system  within a predetermined range during the second time interval after the first-time interval based on a result of comparing (Fig. 6 and paragraph [0048]-[0051], discloses determine probability of subset of path segments .., probability being selected .., the game server may adjust and update the initially assigned probabilities based on real-time action by the current player gameplay history  .., the game server may render the game content data for the path segments with newly updated probability and may transmit…, where the game server may render the game content data for the path segments with newly updated probabilities and may transmit the newly rendered game content data to the game client for caching on the local cache of the game client 230).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for ranked plyers or gaming machines for an award of Low with  determine a probability of the player taking a subset of the path segments based on the probability of the machine being selected and based on the real time action of Chhaochharia in order to transmit the rendered game content data for the subsets of path segments to a game client for caching on the local cache so that the game content data may be available when needed during real-time game play for reducing the lag time via predictive caching in cloud-based gaming (see, abstract Chhaochharia).

With respect to claims  2 and 12 , Low in view of Chhaochharia teaches elements of claims 1 and 11, furthermore, Low teaches the method, wherein, the changing of the probability of the item provision system within a predetermined (as discussed in claim 1) range comprises: increasing the probability when the amount of use of the item provision system is less than or equal to the first threshold, and decreasing the probability when the amount of use of the item provision system exceeds the first threshold(paragraph [0074], discloses the number of monetary units changes between time period, the player ranking may increase or decrease relative to the ranking of other players..).

With respect to claims 3 and 13, Low in view of Chhaochharia teaches elements of claims 1 and 11, furthermore, Low teaches the method further comprising: providing information on the probability of the item provision system for each time interval (paragraph [0083], discloses the wager activity are acquired during the plurlity of predetermined time period).

With respect to claims 4 and 14, Low in view of Chhaochharia teaches elements of claims 2 and 12, furthermore, Low teaches the method further comprising: providing information on the first time interval and the measured amount of use of the item provision system during the first time interval in real time (paragraph [0083], discloses the wager activity are acquired during the plurlity of predetermined time period.., the ranking determination while the ranking components acquired during other predetermined time ..).



With respect to claims 7 and 17, Low in view of Chhaochharia teaches elements of claims 1and 11, furthermore, Low teaches the method wherein the amount of use of the item provision system (paragraph [0048], discloses the gaming machine sends wager activity or play activity to the central server or controller, based on this information the controller generates the ranking components for a ranking determinations) and one or more of the gaming machines 14a, 14b ... 14z may be connected to each other through a data network or remote communication link 22 with some or all of the functions of each gaming machine provided at a central location, such as the central server or controller 12. The number of gaming machines in the gaming system can vary as desired by the implementer of the gaming system (paragraph [0047]) and Lim teaches storing pattern information associated with an action of a user in response to detecting the action about a product  and periodically transmitting the analyzed pattern information to a server (paragraph [0007]).  Low filed to teach the corresponding Wagner activity or play activity includes an amount to use of item upgrade system.


However, Chhaochharia  teaches an amount of use of an item upgrade system, and wherein the amount of use of the item upgrade system includes at least one of amount of goods used for item upgrade, a number of upgrade attempts, and a number of users who attempt upgrade (paragraph [0029], discloses the prediction module 261 may adjust the resolution, the number of frames per second, the rasterization and the shading in order to adjust the quality of the path segment transmitted to game client ..).     Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the claimed invention for    wager activity or play activity of Low adjust the resolution, the number of frames per second of Chhaochharia in order to improve the user experience and reduce lag time and latency (see Chhaochharia , paragraph [0003]). 

 
With respect to claims 8 and 18, Low in view of Chhaochharia  and further view of Pieron teaches elements of claims 7 and 17, furthermore, Low teaches the method wherein the probability of the item provision system includes an item acquisition probability (paragraph [0017], discloses gaming machines during the acquisitions of ranking components and that the tracking and acquisition of ranking .., controller monitors, tracks and acquires Wagner activity of play activity on each going machine) and modifying the number of generated symbol by either modifying the number of reels or modifying the number of symbol generated in active symbol positions by one or more of the reels (paragraph [0264]) and Lim teaches storing pattern information associated with an action of a user in response to detecting the action about a product  and periodically transmitting the analyzed pattern information to a server (paragraph [0007]).  Low filed to teach the corresponding Wagner activity or play activity is through the item upgrade system.   
However,  Chhaochharia   teaches item acquisition probability through the item upgrade system (paragraph [0029], discloses the prediction module 261 may adjust the resolution, the number of frames per second (acquisition] , the rasterization and the shading in order to adjust the quality of the path segment transmitted to game client ..).     Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the claimed invention for    wager activity or play activity of Low adjust the resolution, the number of frames per second of Chhaochharia in order to improve the user experience and reduce lag time and latency (see Chhaochharia , paragraph [0003]). 



With respect to claims 9 and 19, Low in view of Chhaochharia teaches elements of claims 1 and 11, Low teaches the method further comprising: 

measuring an amount of use of an item provision system during the second time interval (paragraph [0013], discloses following: (1) a total amount wagered on each gaming machine, (2) a total amount wagered by each player, (3) a number of games played on each gaming machine, wherein the games are primary or secondary games, (4) a number of games played by each player, wherein the games are primary or secondary games, (5) an amount of each wager placed on each play of each gaming machine, wherein the play is of a primary or secondary game, (6) an amount of each wager placed on each play by each player, wherein the play is of a primary or secondary game, (7) an amount of time between each play of each game on the gaming machines, wherein the play is of a primary or secondary game, (8) an amount of time between each play of each game by each player [time interval] and (9) a quality of play of each player (i.e., a player's skill level or how closely each player plays to optimal play) and  total amount wag on each gem machined and paragraph [0014], discloses tracked or acquired ranking [measuring] amount including the amount wagered on plays of each machine [amount of use of an item provision system] and paragraph [0048], discloses tracks wager activity and play activity on system gaming machine for one or more predetermined or designated time… ) ;

comparing the measurement result with the second threshold (paragraph [0011], discloses controller determines a ranking for one, a plurlity or all of the gaming machine based at least in part on the wager activity and/or play activity.., paragraph [0013], discloses a player ranking can be based on only one or more a designated number of the above-listed ranking comports.., and paragraph [0048], discloses tracks wager activity and paragraph [0048], disclose tracks the activity  on each gaming machine 14a, 14b ..., 14z or activity for individual  playing  user ranking components  or ranking information …).  Low failed to teach teaches  change the probability of the item provision system  within a predetermined range during the second time interval after the first-time interval based on a result of comparing

However, Chhaochharia teaches  change the probability of the item provision system  within a predetermined range during the second time interval after the first-time interval based on a result of comparing (Fig. 6 and paragraph [0048]-[0051], discloses determine probability of subset of path segments .., probability being selected .., the game server may adjust and update the initially assigned probabilities based on real-time action by the current player gameplay history  .., the game server may render the game content data for the path segments with newly updated probability and may transmit…, where the game server may render the game content data for the path segments with newly updated probabilities and may transmit the newly rendered game content data to the game client for caching on the local cache of the game client 230).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for ranked plyers or gaming machines for an award of Low with  determine a probability of the player taking a subset of the path segments based on the probability of the machine being selected and based on the real time action of Chhaochharia in order to transmit the rendered game content data for the subsets of path segments to a game client for caching on the local cache so that the game content data may be available when needed during real-time game play for reducing the lag time via predictive caching in cloud-based gaming (see, abstract Chhaochharia).
With respect to claims 10 and 20, Low in view of Chhaochharia teaches elements of claims 9 and 19, Low teaches the method further comprising  wherein the second threshold is determined based on the amount of use of the item provision system during the first time interval, and the probability of the item provision system during the third time interval is within a predetermined range of the probability of the item provision system during the second time interval(paragraph [0083], discloses the wager activity are acquired during the plurlity of predetermined time period.., the ranking determination while the ranking components acquired during other predetermined time ..).
  

Claims 5-6  and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al (US Pub., No., 2011/02787832 A1) in view of  Chhaochharia et al. (US Pub., 2013/0151651 A1) and further view of   Lim (US Pub., 2017/0068991 A1)


With respect to claims 5 and 15, Low in view of Chhaochharia teaches elements of claims 1 and 11, furthermore, Low teaches the method wherein the amount of use of the item provision system includes an amount of use (paragraph [0013], discloses following: (1) a total amount wagered on each gaming machine, (2) a total amount wagered by each player, (3) a number of games played on each gaming machine, wherein the games are primary or secondary games, (4) a number of games played by each player, wherein the games are primary or secondary games, (5) an amount of each wager placed on each play of each gaming machine, wherein the play is of a primary or secondary game, (6) an amount of each wager placed on each play by each player, wherein the play is of a primary or secondary game, (7) an amount of time between each play of each game on the gaming machines, wherein the play is of a primary or secondary game, (8) an amount of time between each play of each game by each player [time interval] and (9) a quality of play of each player (i.e., a player's skill level or how closely each player plays to optimal play) and  total amount wag on each gem machined) and Chhaochharia teaches  monitor game play activity by a current player, identify available game paths the
current player may take to navigate from a game entry point to a game exit point, and break down the available game paths into subsets of path segments that the current player may select (paragraph [0049]).    Low and Chhaochharia failed to teach the corresponding amount of use is the user of a Gacha system, and wherein the amount of use of the Gacha system includes at least one of amounts of good used to purchase an item through the Gacha system, a number of purchases of the item through the Gacha system, and a number of users who purchase the item through the Gacha system. 


However, Lim teaches amount of use is the user of a Gacha system, and wherein the amount of use of the Gacha system includes at least one of an amount of goods used to purchase an item through the Gacha system, a number of purchases of the item through the Gacha system, and a number of users who purchase the item through the Gacha system(paragraph [0018], discloses  promotion providing a discount of the product, a buy-one-get-one-free promotion with respect to the product, and a promotion of increased probability for a Gacha product of a preset grade or more in response to purchasing the product and paragraph [0020], discloses purchase the product a preset number of times or more). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the rank of each player and the associated probability or percentage will be adjusted in real time based on such wager and play activity of Low and monitoring game play activity by a current player, identify avaible game path  of Chhaochharia with providing Gacha promotion associated a product in the game environment of Lim in order to increase probability for a Gacha product of a preset grade or more in response to purchasing product (see paragraph [0018]).



With respect to claims 6 and 16, Low in view of Chhaochharia teaches elements of claims 5 and 15.  Low and Chhaochharia  failed to teach wherein the probability of the item provision system includes an item acquisition probability through the Gacha system.
However, Lim teaches wherein the probability of the item provision system includes an item acquisition probability through the Gacha system (paragraph [0018], discloses promotion providing a discount of the product, a buy-one-get-one-free promotion with respect to the product, and a promotion of increased probability for a Gacha product of a preset grade or more in response to purchasing the product and paragraph [0020], discloses purchase the product a preset number of times or more). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the rank of each player and the associated probability or percentage will be adjusted in real time based on such wager and play activity of Low and monitoring game play activity by a current player, identify avaible game path  of Chhaochharia with providing Gacha promotion associated a product in the game environment of Lim in order to increase probability for a Gacha product of a preset grade or more in response to purchasing product (see paragraph [0018]).


Response to Arguments
Applicant's arguments of 35 U.S.C 101 filed on 5 April 2022  with respect to claim(s) 1-21   have been fully considered but they are not persuasive.   Applicants’ arguments of  the claims are amended to recite the step of “determining a second time interval in which the probability of the item provision system is changed based amount of use of the item provision system” is not persuasive .  The determining, limitation as drafted is a process that, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of a generic computer component. That is other than reciting “ a processor language”, nothing in the claims precludes the determining step from practically being performed in the human mind.  For example, but for the “processor ” language, the claim encompasses a user manually calculating the amount of use in his/her mind. The mere nominal recitation of a generic computer component does not take the claim  limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Therefore, the 35 U.S.C 101 rejections to claims 1-21 is maintained. 
Due to the amendment to claim 21, the signal per se rejection has been withdrawn. 



Applicant’s arguments of 35 U.S.C 103(a) filed on 5 April 2022  with respect to claim(s) 1-21  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Prior arts on the record: 

Low et al (US Pub., No., 2011/02787832 A1) discloses gaming systems and methods for operating a gaming system are provided. The gaming system includes a controller operable with a plurality of gaming devices. Based at least in part on wagering activity, the controller determines a ranking for a plurality of gaming devices in the gaming system
 Chhaochharia et al. (US Pub., 2013/0151651 A1) discloses technologies are generally described for reducing lag time via, predictive caching in cloud-based gaming. ln one example, a cloud-based gaming system may identify game paths that can be taken during real-time game play and may break down the game paths into subsets of path segments a player can select.

Lim (US Pub., 2017/0068991 A1) discloses  a method of providing a targeted promotion based on user pattern information in a mobile game environment, the method including: storing pattern information  associated with an action of a user in response to detecting the action about a product; scoring and statistically analyzing the stored pattern information

Pieron et al (US Pub., 2015/0306494 A1) disclosed herein is technology for providing in-game bonuses to a user's in-game persona. The technology involves affiliation virtual items that provide quality-based bonuses and level based bonuses. The technology provides systems and methods for upgrading an affiliation virtual item's level and/or enhancing the affiliation virtual item's quality.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682